 
Exhibit 10.1
 
Land Use Rights Transfer Agreement
 
Party A:
Hanzhong Guangsha Real Estate Development Ltd

 
Party B:
Shaanxi Guangsha Investment and Development Group Co., Ltd

 
Party A and Party B reached to the following agreement:
 
(1)
Party A agreed to transfer the land use right covering 66 Mu property located in
the West of Mingzhu street and close to Hanzhong airport to Party B.

 
(2)
Location of the property

East Border: Close to the property owned by Party B
South Border: close to airport runway (Hanning road under municipal planning)
West border: close to 94043 location
North border: Close to North fence


(3)
Area of the property

Area is 66 Mu (equivalent to 44,000 square meters)


(4)
Transfer price

The transfer price is determined to be a fixed package price. The amount is RMB
80,000,000.


(5)
Payment method

5.1  Party B shall pay Party A RMB 60,000,000 upon signing this agreement
5.2  After the land use right is properly transferred to Party B, Party B shall
pay Party A all the remaining transfer price RMB 20,000,000


(6)
Party A is responsible for any disputes resulted from transfer of land use
rights, area border and other matters and shall be responsible for any cost
incurred from dispute.

 
(7)
Party A agrees Party B to start the preliminary planning on the property

 
(8)
If any matter is not covered by this agreement, both parties agree to negotiate
in the supplemental agreement. The supplemental agreement has same legal
authority as this agreement.

 
(9)
If there is any dispute incurred during executing this agreement, both parties
agree to settle it with the local arbitration organization. If the matter cannot
be settled by local arbitration organization, both parties shall appeal to the
court.

 
(10)
This agreement has six copies, each party shall have three copies.

 
Signed by Party A
Signed by Party B
Signed on March 16, 2011.
 
 
 

--------------------------------------------------------------------------------

 